Exhibit 10.1
 
SECOND AMENDMENT TO CREDIT AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT (“Second Amendment”), made and entered
into as of the 9th day of September, 2008, by and among PHYSICIANS FORMULA,
INC., a New York corporation (the “Borrower”), the several banks and other
lenders from time to time parties to such Credit Agreement (the “Lenders”), and
UNION BANK OF CALIFORNIA, N.A. (“UBOC”), as administrative agent for the Lenders
(in such capacity, the “Agent”),


W I T N E S S E T H:


WHEREAS, on November 14, 2006, the Borrower, the Lenders and the Agent entered
into a certain Credit Agreement (as amended by that certain First Amendment to
Credit Agreement, dated as of July 8, 2008, the “Credit Agreement”) pursuant to
which the Lenders agreed to make available to the Borrower certain credit
facilities more particularly described therein; and


WHEREAS, the Borrower, the Lenders and the Agent desire to modify one of the
covenants set forth in the Credit Agreement, subject, however, to the terms and
conditions set forth in this Second Amendment;


NOW, THEREFORE, for and in consideration of the premises hereof, and other good
and valuable consideration the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:


1.           All capitalized terms used in this Second Amendment shall, unless
otherwise defined herein or unless the context otherwise requires, have the
meanings given thereto in the Credit Agreement.


2.           Section 3.14(a) of the Credit Agreement is amended (x) by deleting
the word "and" where it appears at the end of Section 3.14(a) (iv) and by
substituting in lieu thereof a comma; (y) by deleting the period at the end of
Section 3.14(v) and by substituting in lieu thereof the phrase ", and"; and (z)
by adding a new Section 3.14(a)(vi) to read as follows:


(vi)  to repurchase shares of the Pledgor’s publicly traded common stock as and
to the extent permitted by Section 6.6(iv).


3.           Section 6.6 of the Credit Agreement is amended (x) by deleting the
word "and" where it appears at the end of the last line of Section 6.6(ii); (y)
by deleting the period at the end of Section 6.6(iii) and by substituting in
lieu thereof the phrase "; and"; and (z) by adding a new Section 6.6(iv) to read
as follows:
 
(iv)    the Borrower may directly purchase or make Restricted Payments to
Pledgor to permit Pledgor to repurchase shares of the Pledgor’s publicly traded
common stock from time to time so long as (1) no Default or Event of Default has
occurred and is continuing at the time of such Restricted Payment or would occur
as a consequence of such Restricted Payment; and (2) the aggregate amount of
Restricted Payments made to repurchase shares of the Pledgor's publicly traded
common stock over the period since November 14, 2006 shall not exceed
$12,000,000.
 
4.           This Second Amendment shall become effective on the date on which
the Agent receives this Second Amendment, duly executed by the Borrower and
acknowledged and agreed to by each of the Pledgor and Physicians Formula
Cosmetics, Inc.
 
Page 1 of 2

--------------------------------------------------------------------------------



5.           Except as expressly provided herein, the Credit Agreement is
unchanged and remains in full force and effect.


6.           This Second Amendment shall be governed by and construed in
accordance with the laws of the State of California.



7.           This Second Amendment may be executed in any number of identical
counterparts, any set of which signed by all parties hereto shall be deemed to
constitute a complete, executed original for all purposes.


IN WITNESS WHEREOF, the Borrower, the Lenders and the Agent have caused this
Second Amendment to be executed as of the day and year first above written.



UNION BANK OF CALIFORNIA, N.A.,   PHYSICIANS FORMULA, INC.       as  Agent and
as sole Lender                      
By:
/s/ Steve Dunne
    By:
/s/ Joseph J. Jaeger
  Title:
Vice President
    Title:
Chief Financial Officer
   
 
     
 
 

 
ACKNOWLEDGED AND AGREED TO
this 9th day of September, 2008:



PHYSICIANS FORMULA HOLDING, INC.   PHYSICIANS FORMULA COSMETICS, INC.          
               
By:
/s/ Joseph J. Jaeger
    By:
/s/ Joseph J. Jaeger
  Title:
Chief Financial Officer
    Title:
Chief Financial Officer
   
 
     
 
 

 
 
Page 2 of 2

--------------------------------------------------------------------------------